                                                                   USDCSDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRO NI CALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                      DOC#:. _ _ _ _ _ _ __
                                                                   DATE FILED: ~ / Ii /,;;.o
UNITED STATES OF AMERICA

                                                                18-CR-799 (KMW)
       -against-
                                                                     \G.~uJ
                                                                ~OPQ~ ORDER
NICK WONG LEE,


                              Defendant.


       Upon the application of Nick Wong Lee, by her attorneys Justine A. Harris, Esq. and

Heather Y. Han, Esq., for an order directing U.S. Pretrial Services to return Mr. Lee's passport;

       IT IS HEREBY ORDERED, that U.S. Pretrial Services is directed to return Mr. Lee' s

passport to him.


Dated: New York, New York
       February J.L, 2019
                                             SO ORDERED



                                             The Honorable Kimba M. Wood
                                             District Judge, United States District Court
                                             Southern District of New York
